DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 28 not limited to non-transitory embodiments.  The broadest reasonable interpretation of medium is not limited to non-transitory embodiments, instead being defined as including both non-transitory embodiments (e.g., volatile and non-volatile media such as optical or magnetic disks) and transitory embodiments (e.g., transmission media such as acoustic, optical or electromagnetic waves).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory.  (See MPEP 2106.03:
“Non-limiting examples of claims that are not directed to any of the statutory categories include: ..Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; 
… Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has 
See also 1300 OG 142: Interim guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility; Annex IV ( c ), published 22 November 2005).
Note: An OG notice has been released to guide applicants in rewriting claims to overcome rejections based on non-statutory “computer readable media”.  In order to be directed to statutory subject matter, the claim must be directed to a non-transitory computer readable medium storing the computer program.  
	The phrase non-transitory need not appear in the specification, however, if the specification DOES include a definition of the term “non-transitory”, it should not include transitory elements. 
	The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  
 
See Official Gazette notice 1351 OG 212 available at   
http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20  
 


Allowable Subject Matter
Claims 1-3,5-9,11-13,15-18,21,23 are allowed.

Response to Amendment
Applicant's arguments with respect to claim 28  have been considered but are moot in view of the new ground(s) of rejection. 
As the rejection under 101 was not applied in the previous action, this action is not being made final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887